The holder of four promissory notes has brought this action in contract against the maker of them. The declaration is in four counts, one for each note, and was filed on November 2, 1964, the return day of the writ. The answer which was filed late by leave of court was a general denial that “the signature is genuine” and a demand for proof that “it” was. The judge’s ruling at the outset of trial that it was not a separate special demand under G. L. c. 231, § 29, did not harm the defendant, for photocopies of the four notes were properly admitted in evidence. The presumption of the validity of the signatures thus became operative and, in the absence of evidence to the contrary, required a finding for the plaintiff. G. L. e. 106, § 3-307 (1), (1) (b). See also G. L. c. 106, § 3-307 (2). The defendant has taken no exception to the denial of certain requests for rulings and they are not before us.

Exceptions overruled.